Case 2:20-cr-00025-TSK-MJA Document 1 Filed 08/18/20 Page 1 of 1 PageID #: 1



                      UNITED STATES DISTRICT COURT FOR THE
                                                                                   PILE
                       NORTHERN DISTRICT OF WEST VIRGINIA                          Mlr~
                                                                                  “vu     102020
                                                                                          4


                                                                          U.S DlS
   UNITED STATES OF AMERICA,                                                   ELKINs~j2COURT


   v.                                               Criminal No.     2:20-CR-

   DEVIN CORY TETER,
                                                    Violations:       18 U.S.C.   § 922(g)(1)
                          Defendant.                                  18 U.S.C.   § 924(a)(2)



                                       INDICTMENT

        The Grand Jury charges that:

                                         COUNT ONE

                              (Unlawful Possession of a Firearm)

        On or about December 10, 2019, in Hardy County, in the Northern District of West

Virginia, defendant DEVIN CORY TETER, knowing he had previously been convicted of a

crime punishable by imprisonment for a term exceeding one year, that is, Possession of Heroin, in

the Circuit Court of Winchester, Virginia, in case number CR14000644-00, on February 26, 2016,

knowingly possessed a firearm, that is: a Remington Arms Company, model 870, pump action

12-gauge shotgun, serial number W728586M; and the firearm was in and affecting commerce; in

violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).

                                                     A true bill,

                                                     /5/
                                                     Grand Jury Foreperson

 /5/
WILLIAM J. POWELL
United States Attorney

Stephen D. Warner
Assistant United States Attorney
